Clarke, P. J.
(dissenting):
The verdict, in my opinion, was clearly against the weight of the evidence. Furthermore, plaintiff having sued for $25,000, and the court having charged at the request of plaintiff’s counsel that if the jury behoved the plaintiff’s story and plaintiff’s witnesses they might find a verdict for the plaintiff for $6,615, besides interest, and the jury having returned a verdict for $2,500, there is no basis in the evidence for such a finding, and it was evidently a compromise verdict. I, therefore, dissent and vote to reverse and grant a new trial.